DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
This a response to Applicant’s amendment filed on 02 November 2021 and 23 June 2022, wherein: 
Claims 1, 11, and 20 are amended.
Claims 2-10 and 12-19 are original.
Claims 1-20 are pending.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 112(a) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).

The disclosure of the prior-filed application, Application No. 62/743,300 fails to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  
In particular, the disclosures of all of the prior-filed application fails to provide sufficient written description for “measuring, in response to the pictorial stimuli, a plurality of physical values of the user, including at least one of a heart rate, a facial expression, a trauma play scale movement, an eye movement, and an ocular variable including at least one of a pupil motility, a pupil vergence, and a blink reflex, wherein the physical values are measured from images captured by the plurality of cameras; cross-validating the plurality of physical values across a timeline; determining the mental health state of the user based on the cross-validated plurality of physical values” of independent claims 1, 11, and 20 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  The disclosures of the prior-filed application merely, at best, summarily assert that these functions are performed in results-based language without providing the steps, calculations, and algorithms necessary to perform the claimed functionalities.  For instance, para. 15 in the specification of provisional application 62/743,300 merely recites that a “proprietary algorithm computes, via the game, critical biometric and/or behavioral measures of autism, TBI, ADHD and defensive reactivity” with no further detail beyond reciting that exemplary software components include “heart rate algorithms, facial expression algorithms, pupil and eyelids algorithms, trauma play scale algorithms, eye tracking algorithms, and a user interface and integration.”  See para. 23 in the specification of provisional application 62/743,300. Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The same is also identified for the limitations of dependent claims 4-9 and 14-19.
 Thus, claims 1-20 do not gain the benefit of priority to US Application No. 62/743,300.  Therefore, claims 1-20 have an effective filing date of 08 October 2019.

Specification
The attempt to incorporate subject matter into this application by reference to at least Ai, et al., 2013, Grasso et al., 2013, Briere, 1997, Scheeringa and Haslet (2010), Glascoe & Marks, 2011, Bradley & Lang, 2000, Lang & Bradley, 2010, Lang & Davis, 2006, and Wangelin et al., 2011  is ineffective because the root words “incorporate” and/or “reference” have been omitted (see 37 CFR 1.57(c)(1)) and the reference documents are not clearly identified as required by 37 CFR 1.57(c)(2)).

The incorporation by reference will not be effective until correction is made to comply with 37 CFR 1.57(c), (d), or (e). If the incorporated material is relied upon to meet any outstanding objection, rejection, or other requirement imposed by the Office, the correction must be made within any time period set by the Office for responding to the objection, rejection, or other requirement for the incorporation to be effective. Compliance will not be held in abeyance with respect to responding to the objection, rejection, or other requirement for the incorporation to be effective. In no case may the correction be made later than the close of prosecution as defined in 37 CFR 1.114(b), or abandonment of the application, whichever occurs earlier.
Any correction inserting material by amendment that was previously incorporated by reference must be accompanied by a statement that the material being inserted is the material incorporated by reference and the amendment contains no new matter. 37 CFR 1.57(g). (Bolded for emphasis). 

Additionally, Applicant’s amendments to incorporate by reference all of the documents has created a lack of clarity regarding what is being relied upon for essential material and nonessential material.  Specifically, in the Remarks, Applicant has pointed to para. 18 of the provisional application’s specification which corresponds to para. 12 of the instant specification which recites that “the present invention’s metrics are taken from a robust literature and research on defensive reactivity” as support for the claimed invention under 35 USC 112(a) which indicates that Applicant may be relying on some of these non-patent literature for essential material.  Applicant is reminded that non-patent literature such as those now incorporated by reference cannot be relied upon for essential material.  See 37 CFR 1.57(d)-(e).

The term “Tobii” has been removed via strike through while adding the unregistered trademark symbol in the amendment filed 16 June 2022.  This leaves the unregistered trademark symbol unlinked to any term. 

The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claims 1, 11, and 20, it is unclear what additional meaning and patent protection is sought with adding the term “non-invasive” preceding “user interface including a touchscreen and a plurality of cameras arranged facing the user”.  One of ordinary skill in the art would already understand that a “user interface including a touchscreen and a plurality of cameras arranged facing the user” or any other convention user interface is not invasive because it does not introduce instruments into the body of the user.  Thus, the additional label of “non-invasive” is at least redundant.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 2-10 and 12-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claim 4, it is unclear how the plurality of physical values are claimed to be measured by an image sensor in claim 4 while parent claim 1 now identifies that the physical values are measured from images captured by the plurality of cameras.  The specification is particularly silent regarding the term “image sensor”.  However, one of ordinary skill in the art would consider the cameras as image sensors.  Thus, it is unclear what distinguishes the “image sensor” of claim 4 from the cameras in parent claim 1.  Therefore, one of ordinary skill in the art would not be apprised of the metes and bounds of the patent protection sought.  Dependent claims 2-10 and 12-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

The text of those sections of Title 35, U.S. Code 112(a) not included in this action can be found in a prior Office action.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claims 1, 11, and 20, the originally filed disclosure is silent regarding the newly added limitation “wherein one of the cameras is an eye tracking camera configured to track eye movements of the user in response to the outputting of the pictorial stimuli to the touchscreen.  The closest disclosure is found in para. 36 and 37 which identify an eye tracker that includes a projector, a camera, and unidentified algorithms.  This is distinctly different from the new claim limitation because the eye tracker itself is not an eye tracking camera, it is a device that includes a camera as one of its components that must all work together to perform the task of eye tracking.  Therefore, this limitation is new matter.  Dependent claims 2-10 and 12-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale. 

Further regarding claims 1, 11, and 20, the disclosure fail to provide sufficient written description for “measuring, in response to the pictorial stimuli, a plurality of physical values of the user, including at least one of a heart rate, a facial expression, a trauma play scale movement, an eye movement, and an ocular variable including at least one of a pupil motility, a pupil vergence, and a blink reflex, wherein the physical values are measured from images captured by the plurality of cameras” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, the measuring is disclosed (and claimed in claim 20) to be performed on image data.  However, the disclosure merely recites that this is performed in results-based language.  For instance, para. 31 of the specification and Fig. 1 merely recite the terms “heart rate algorithms 108, facial expression algorithms 109, pupil and eyelid algorithms 110, trauma play scale algorithms 111, eye tracking algorithms 112”, but the disclosure is silent what these entail.  Dependent claims 2-10 and 12-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale. 

Further regarding claims 1, 11, and 20, the disclosure fail to provide sufficient written description for “cross-validating the plurality of physical values across a timeline” and “determining the mental health state of the user based on the cross-validated plurality of physical values” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, the measuring is disclosed (and claimed in claim 20) to be performed on image data.  However, the disclosure merely recites that this is performed in results-based language.  See, for example, at least para. 13 and 14 of the specification. Dependent claims 2-10 and 12-19 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale. 

Regarding claims 2 and 12, the disclosure fail to provide sufficient written description for “wherein the pictorial stimuli are presented to the user subliminally while the user is engaged in another activity with the user interface” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, while the disclosure recites, in results-based language, that pictorial stimuli are presented to the user, the disclosure is silent regarding presenting them subliminally while the user is engaged in another activity with the user interface.  Dependent claims 3 and 13 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale. 

Regarding claims 4 and 14, the disclosure fail to provide sufficient written description for “wherein the plurality of physical values are measured by an image sensor” to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  In particular, the disclosure merely recites that an “external camera (e.g., GoPro camera)” or a web camera collects image data.  See, for example, at least para. 31, 32, 36, and 37 of the specification.  

Regarding claims 5-7, 9, 15-17, and 19, the disclosure fail to provide sufficient written description for “wherein the method includes determining whether the user has post-traumatic stress disorder by cross-validating across a valenced icon stimulus timeline plus two or more values associated with measured eye movements and ocular variations including at least one of pupil motility, pupil vergence, and blink reflex” in claims 5 and 15, “wherein the method includes determining whether the user has a brain injury by detecting at least one of a pattern of eye movements and a heart rate of the user” in claims 6 and 16, and “wherein the method includes determining whether the user has autism spectrum disorder by detecting changes or marked discontinuities in at least one of eye movement over time, ocular behavior over time, and heart rate of the user” in claims 7 and 17 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The disclosure merely recites that this is performed in results-based language.  See, for example, at least para. 13, 14, 19, 22, and 37 of the specification.  Dependent claims 8, 10, and 18 inherit the deficiencies of their respective parent claims, and are thus rejected under the same rationale.

Regarding claims 8, 10, and 18, the disclosure fail to provide sufficient written description for “wherein detecting changes or marked discontinuities in at least one of eye movement and ocular behavior over time of the user includes at least one of impaired sustained attention on the pictorial stimuli, attention deficit, a saccadic reaction time to a disappearing object in the pictorial stimuli, and an abnormality in following a moving object in the pictorial stimuli” in claims 8 and 18 and “wherein detecting changes or marked discontinuities in at least one of eye movement and ocular behavior over time of the user includes at least one of impaired sustained attention on the pictorial stimuli, sustained attention on pleasant scenes in pleasant-neutral pairs in the pictorial stimuli, a rate of micro-saccades around stimulus onset, a saccadic reaction time to a disappearing object in the pictorial stimuli, and pupil vergence” in claim 10 to show one of ordinary skill in the art that Applicant had possession of the claimed invention.  Claims may lack written description when the claims define the invention in functional language specifying a desired result but the specification does not sufficiently describe how the function is performed or the result is achieved.  For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail (simply restating the function recited in the claim is not necessarily sufficient). In other words, the algorithm or steps/procedure taken to perform the function must be described with sufficient detail so that one of ordinary skill in the art would understand how the inventor intended the function to be performed.  It is not enough that one skilled in the art could write a program to achieve the claimed function because the specification must explain how the inventor intends to achieve the claimed function to satisfy the written description requirement.  See MPEP 2161.01(I).  The disclosure, at best, merely recites that this is performed in results-based language.  See, for example, at least para. 22 of the specification which merely recites that “a score signaling that the user has met or exceeded the standard eye movements and ocular behaviors and toxic trauma exposure effect threshold ‘red flags’ the user for further examination by a licensed psychological professional.”  Dependent claim 10 inherits the deficiencies of its respective parent claims, and is thus rejected under the same rationale. 

Claim Rejections - 35 USC § 101
The text of those sections of Title 35, U.S. Code 101 not included in this action can be found in a prior Office action.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more than the judicial exception itself.  
STEP 1
The instant claims are directed to a method and products which fall under at least one of the four statutory categories (STEP 1: YES).  
STEP 2A, PRONG 1
However, the independent claims recite outputting pictorial stimuli to a user; measuring, in response to the pictorial stimuli, a plurality of physical values of the user, including at least one of a heart rate, a facial expression, a trauma play scale movement, an eye movement, and an ocular variable including at least one of a pupil motility, a pupil vergence, and a blink reflex, wherein the physical values are measured from images; cross-validating the plurality of physical values across a timeline; determining the mental health state of the user based on the cross-validated plurality of physical values; and outputting a diagnosis of the user based on the mental health state of the user.  The dependent claims further recite wherein the method includes determining whether the user has post-traumatic stress disorder by cross-validating across a valenced icon stimulus timeline plus two or more values associated with measured eye movements and ocular variations including at least one of pupil motility, pupil vergence, and blink reflex; or wherein the method includes determining whether the user has a brain injury by detecting at least one of a pattern of eye movements and a heart rate of the user; or wherein the method includes determining whether the user has autism spectrum disorder by detecting changes or marked discontinuities in at least one of eye movement over time, ocular behavior over time, and heart rate of the user; or wherein detecting changes or marked discontinuities in at least one of eye movement and ocular behavior over time of the user includes at least one of impaired sustained attention on the pictorial stimuli, attention deficit, a saccadic reaction time to a disappearing object in the pictorial stimuli, and an abnormality in following a moving object in the pictorial stimuli; or wherein the method includes determining whether the user has attention-deficit hyperactivity disorder by detecting changes or marked discontinuities in at least one of eye movement and ocular behavior over time of the user; or wherein detecting changes or marked discontinuities in at least one of eye movement and ocular behavior over time of the user includes at least one of impaired sustained attention on the pictorial stimuli, sustained attention on pleasant scenes in pleasant-neutral pairs in the pictorial stimuli, a rate of micro-saccades around stimulus onset, a saccadic reaction time to a disappearing object in the pictorial stimuli, and pupil vergence.  
The process of determining a mental state amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by merely collecting information, analyzing the information, and outputting the results of the collection and analysis.  
This collecting, analyzing, and outputting of results also amounts to the abstract idea grouping of mental processes because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with the aid of a pen and paper but for recitation of generic computer components.  
Furthermore, the measuring and determining steps could also reasonably be construed as the abstract idea grouping of mathematical concepts as at least identified in MPEP 2106.04(a)(2)(I)(C) because the disclosure identifies that these steps are performed by various functionally-labeled algorithms and a “proprietary” algorithm.  For instance, in the specification, para. 22 recites that “a proprietary algorithm… computes, via the game, critical biometric and/or behavioral measures of the neurological and psychological conditions PTSD/trauma exposure effect, ASD, ADHD, and TBI”, para. 31 recites that “software components housed in the tablet 101 including heart rate algorithms 108, facial expression algorithms 109, pupil and eyelid algorithms 110, trauma play scale algorithms 111, eye tracking algorithms 112”, and para. 37 recites that “[d]ata from sensors including, for example, the touch screen, web camera and eye tracker (projector, camera, and algorithms) and an external camera is collected and transmitted to the processor 114 where TBI, ADHD, ASD, and defensive reactivity algorithms sum and score the eye, heart and facial expression and trauma data into separate scores relative to TBI, ADHD, ASD and/or defensive reactivity.” 
Therefore, the claims recite a judicial exception. (STEP 2A, PRONG 1: YES). 
STEP 2A, PRONG 2
This judicial exception is not integrated into a practical application because the independent and dependent claims do not include additional elements that are sufficient to integrate the exception into a practical application under the factors set forth in the 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50 (January 7, 2019).  Such factors include:
Improvement in the functioning of a computer, or an improvement to other technology or technical field;
Application or use of a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition;
Implementation of a judicial exception with, or use of a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim; 
Transformation or reduction of a particular article to a different state or thing;
Application or use of a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  The claimed apparatus and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  The claims do not involve an improvement in a computer or other technology.  The mere provision of a “non-invasive” user interface including a touchscreen and a plurality of cameras arranged facing the user (claims 1, 11, and 20), identifying one of the cameras as an eye tracking camera (claims 1, 11, and 20), presenting the pictorial stimuli subliminally while the user is engaged in another activity with the user interface (claims 2 and 12), identifying the another activity as an interactive computer game (claims 3 and 13), an image sensor (claims 4, 14, and 20), a non-transitory computer-readable medium storing a program (claim 11), a processor (claims 11 and 20), and an apparatus (claim 20) is not sufficient to impart patentability to the method performed by the system.  Although the claims recite the components, identified above, these elements are recited at a high level of generality and are not necessarily tied to performing any of the steps of the claimed method.  For example, while the method claims do recite additional elements, the additional elements are not recited to be actively performing the claimed functions (except until claim 4 which identifies an embodiment where the measuring is performed by an image sensor) indicating that the method is performed by a human.  Additionally, further evidence is found in at least Fig. 1 and 2 which illustrate the components as stock images and non-descript black boxes. Further evidence is provided by the specification. See, for example, at least para. 30-33, 36, 37, 40, and 41 which identify that the system is not comprised of a particular machine nor consists of a particular arrangement.  For instance, para. 33 explicitly identifies that the processor can be any type of processor.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.   Additionally, the claims do not recite any limitations that improve the functionality of the computer system because the claimed functions are merely performing the steps of processing data but are not tied to improving any functionality of the computer system. The components, identified above, are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.  This is at least evidenced by the manner in which this is disclosed that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 USC 112(a).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, see, for example, at least Fig. 1-2 and para. 30-33, 36, 37, 40, and 41 of the specification as identified above.  Further evidence is provided by Applicant in the Remarks filed 16 June 2022 wherein Applicant admits that the subject’s physiological reactions are “read by standard best practices machinery used in the field to diagnose and measure these physiological states.”  See Remarks at pg. 21.  Furthermore, in the event that the outputting pictorial stimuli step is construed as an additional element, it would merely add insignificant extrasolution activity to the judicial exception (e.g., mere pre-solution stimulating in conjunction with a law of nature or abstract idea). The claims do not recite any specific rules with specific characteristics that improve the functionality of the computer system. For instance, the plurality of cameras, as recited and organized, merely add insignificant pre-solution activity to the judicial exception (e.g., mere data gathering in conjunction with a law of nature or abstract idea).  Additionally, the claims do not apply or use a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition nor do they apply or use a judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment. Accordingly, based on all of the considered factors, these additional elements do not integrate the abstract idea into a practical application.  Therefore, the claims are directed to the judicial exception. (STEP 2A, PRONG 2: NO).  
STEP 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception under the factors set forth in the 2014 Interim Guidance on Patent Subject Matter Eligibility, 79 Fed. Reg. 74618 (December 16, 2014), as cited in MPEP 2106.  Such factors include:
Improvements to another technology or technical field;
Improvements to the functioning of the computer itself;
Applying the judicial exception, with, or by use of, a particular machine;
Transformation or reduction of a particular article to a different state or thing;
Adding a specific limitation other than what is well-understood, routine and conventional in the field, or adding unconventional steps that confine the claim to a particular useful application; or
Other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment.
Consideration of these factors, in viewing the claimed invention as a whole, weighs against patentability.  As identified in Step 2A, Prong 2, above, the claimed system and the process it performs does not require the use of a particular machine, nor does it result in the transformation of an article.  Additionally, the process is merely an automation of a manual process performed between humans.  The mere automation of manual processes has repeatedly been determined by the courts to be patent ineligible, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017) or speeding up a loan-application process by enabling borrowers to avoid physically going to or calling each lender and filling out a loan application, LendingTree, LLC v. Zillow, Inc., 656 Fed. App'x 991, 996-97 (Fed. Cir. 2016) (non-precedential).  See MPEP 2106.05(a), section I.  Although the claims recite components (identified in Step 2A, Prong 2) for performing at least some of the recited functions, these elements are recited at a high level of generality in a conventional arrangement for performing their basic computer functions (i.e., collecting, processing, outputting data).  BASCOM Global Internet Servs. v. AT&T Mobility LLC (827 F.3d 1341, 1350-51, 119 USPQ2d 1236, 1243-44 (2016)), Electric Power Group, LLC v. Alstom S.A. (830 F.3d 1350, 1354, 119 USPQ2d 1739, 1742 (Fed. Cir. 2016)). They are well-understood, routine, and conventional functions of a computer, as evidenced by the Applicant’s written description which describe the elements in a manner that indicates that the additional elements are sufficiently well-known that the specification does not need to describe the particulars of such additional elements to satisfy 35 U.S.C. § 112(a).   For example, while the method claims do recite additional elements, the additional elements are not recited to be actively performing the claimed functions (except until claim 4 which identifies that the measuring step is performed by an image sensor) indicating that the method is performed by a human.  Further evidence is found in at least Fig. 1 and 2 which illustrates the components as stock images and non-descript black boxes and in the specification which identify that the system is not comprised of a particular machine nor consists of a particular arrangement.  See, for example, at least para. 30-33, 36, 37, 40, and 41.  Additionally, Applicant, in the Remarks filed 16 June 2022, admits that the subject’s physiological reactions are “read by standard best practices machinery used in the field to diagnose and measure these physiological states.”  See Remarks at pg. 21.  Thus, the judicial exception is not implemented with, or used in, a particular machine or manufacture.  Furthermore, this evidences that the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed, which the courts have held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  None of the hardware offer a meaningful limitation beyond generally linking the performance of the steps to a particular technological environment, that is, implementation via computers.  Again, see, for example, at least Fig. 1-2 and para. 30-33, 36, 37, 40, and 41 of the specification as identified above.  Furthermore, in the event that the outputting pictorial stimuli step is construed as an additional element, it would merely add insignificant extrasolution activity to the judicial exception (e.g., mere pre-solution stimulating in conjunction with a law of nature or abstract idea) which the Courts have also held does not amount to significantly more in Parker v. Flook (437 U.S. 584, 19 U.S.P.Q. 193 (1978)).  Viewed as a whole, these additional claim elements do not provide any meaningful limitations to transform the abstract idea into a patent eligible application of the abstract idea such that the claims amount to significantly more than the abstract idea of itself (STEP 2B: NO).  
Therefore, the claims are rejected under 35 USC 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code 102 not included in this action can be found in a prior Office action.

Claims 1, 4-11, and 14-20 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Samec et al. (US 2017/0323485, hereinafter referred to as Samec).

Regarding claims 1, 11, and 20, Samec teaches a method (claim 1), a non-transitory computer-readable medium storing a program (claim 11), and an apparatus (claim 20) for determining a mental health state of a user, comprising:  
outputting pictorial stimuli to a user via a non-invasive user interface including a touchscreen and a plurality of cameras arranged facing the user, wherein one of the cameras is an eye tracking camera configured to track eye movements of the user in response to the outputting of the pictorial stimuli to the touchscreen (Samec, para 38-39, “The display system of Embodiment 1, wherein the display system is configured to conduct a health analysis by: delivering augmented reality content to the user.” Para 251, “ln some embodiments, display systems disclosed herein (e.g., the display system 250, FIG. 6) present images to the viewer having accommodation-vergence mismatch of about 0.5 diopter or less. In some other embodiments, the accommodation-vergence mismatch of the images provided by the display system is about 0.33 diopter or less. In yet other embodiments, the accommodation-vergence mismatch of the images provided by the display system is about 0.25 diopter or less, including about 0.1 diopter or less.” Para. 234, “a smartphone or the like.”  A smartphone includes a touchscreen.  Para. 304, “The system 22 may include cameras 24 (e.g., infrared, UV, other non-visible light, and/or visible light cameras) paired with light sources 26 (e.g., infrared light sources) directed at and configured to monitor the user (e.g., the eyes 2001, 2002 and/or surrounding tissues of the user)… Such cameras 24 may be configured to monitor one or more of the orientation, shape, and symmetry of pupils (including pupil sizes), irises, or other structures of the respective eyes, and/or tissues surrounding the eye, such as eyelids or eyebrows.”  Para. 307, “in addition to or as an alternative to the cameras 24, one or more cameras 28 may be configured to detect and/or monitor various other aspects of the status of a user. For example, one or more cameras 28 may be inward-facing and configured to monitor the shape, position, and/or movement of features other than the eyes of the user, e.g., one or more facial features ( e.g., facial expression, voluntary movement, involuntary tics), or other features such as skin pallor as a sign of fatigue or sickness.”); 
measuring, in response to the pictorial stimuli, a plurality of physical values of the user (Samec, para. 109, “the display system is further configured to collect user data comprising one or more physiological or behavioral responses.”  Para. 228, “It will be appreciated that many of the tests disclosed herein utilize user data collected regarding the user's response to various stimuli. The user data may take, for example, the form of images of the user, measurements from sensors directed at the user, etc., as described herein. It will also be appreciated, that as the user goes about their day, they may come in contact with external stimuli appropriate for a particular test. The external stimuli may take the form of environmental stimuli from the ambient environment and/or stimuli provided by the display system to the user (e.g., in the form of images and/or sounds provided to the user for purposes other than performing a particular health analysis). Advantageously, the display system may be configured to passively collect data regarding the user in order to perform various analyses unobtrusively, without specifically actively subjecting the user to particular stimuli. For example, the display system may be configured to gather external data (e.g., date, temperature, ambient noise, lighting conditions, distance from the mirror, etc.) and/or outputs provided by the display system to the user, which are synchronized or otherwise associated with the user data. The environmental data and outputs provided by the display system to the user may be referred to as external data.”), including at least one of a heart rate, a facial expression, a trauma play scale movement, an eye movement, and an ocular variable including at least one of a pupil motility, a pupil vergence, and a blink reflex, wherein the physical values are measured from images captured by the plurality of cameras (Samec, at least para. 304-308 discuss images captured by the plurality of cameras as the source of the measured physical values. Para. 64, “the behavior information comprises one or more of movements of the user and facial expressions the user.” Para. 224, “user data, or user-specific data, is collected, e.g., from sensors of the display system. User-specific data may include physiological data (e.g., heart rate, blood pressure, brain waves, etc.) and/or behavioral data (e.g., body position, limb movement, facial expression, eye movements, etc.). In some embodiments, user-specific data includes parameters derived from a plurality of the physiological and/or behavioral data. Such parameters may be referred to as derived parameters, an example of which is emotional state. In some embodiments, the user-specific data is gathered from obtrusive or unobtrusive objective measurement instruments (e.g., a user-worn heart rate sensor, etc.), or from subjective measurement instruments (e.g., digital self-reporting and/or other-report tools, such as Ecological Momentary Assessment or the like).” Para. 240, “With reference now to FIG. 4A, a representation of the accommodation-vergence response of the human visual system is illustrated. The movement of the eyes to fixate on an object causes the eyes to receive light from the object, with the light forming an image on each of the retinas of the eyes. The presence of retinal blur in the image formed on the retina may provide a cue to accommodation, and the relative locations of the image on the retinas may provide a cue to vergence. The cue to accommodation causes accommodation to occur, resulting in the lenses of the eyes each assuming a particular accommodative state that forms a focused image of the object on the retina (e.g., fovea) of the eye. On the other hand, the cue to vergence causes vergence movements (rotation of the eyes) to occur such that the images formed on each retina of each eye are at corresponding retinal points that maintain single binocular vision. In these positions, the eyes may be said to have assumed a particular vergence state. With continued reference to FIG. 4A, accommodation may be understood to be the process by which the eye achieves a particular accommodative state, and vergence may be understood to be the process by which the eye achieves a particular vergence state. As indicated in FIG. 4A, the accommodative and vergence states of the eyes may change if the user fixates on another object. For example, the accommodated state may change if the user fixates on a new object at a different depth on the z-axis.”  Para. 244, “user data, or user-specific data, is collected, e.g., from sensors of the display system. User-specific data may include physiological data (e.g., heart rate, blood pressure, brain waves, etc.) and/or behavioral data (e.g., body position, limb movement, facial expression, eye movements, etc.). In some embodiments, user-specific data includes parameters derived from a plurality of the physiological and/or behavioral data. Such parameters may be referred to as derived parameters, an example of which is emotional state. In some embodiments, the user-specific data is gathered from obtrusive or unobtrusive objective measurement instruments (e.g., a user-worn heart rate sensor, etc.), or from subjective measurement instruments (e.g., digital self-reporting and/or other-report tools, such as Ecological Momentary Assessment or the like).”  Para. 353, “Diagnostic testing of the trigeminal nerve may include evaluation of a blink response, eyelid stimulation, eyelid assessment, and physical stimulation of the eye. For example, a corneal reflex test may be performed by having the cornea of each eye gently touched to induce a physiological response 620 (FIG. 12) such as a blink. Any asymmetry between the corneal reflexes of the two eyes of a user 602 may then be observed using inward facing cameras 24 of the display system 2010 (FIG. 10), and may indicate a lesion in the brainstem between the trigeminal nerve and the facial nerve (the seventh cranial nerve, or CN VII). Monitoring of trigeminal nerve functions may include detecting a blink rate over time, such as to determine eye dryness.”); 
cross-validating the plurality of physical values across a timeline (Samec, para. 230, “timing and frequency of data analyses are determined by pre-defined decision rules for analyses, including but not limited to the necessary types and amounts of data that have been collected at any particular point in time. If it is determined that the necessary types and amounts of data for a particular analysis are present, the display system may be configured to then perform the associated analysis. In some other embodiments, the analysis and/or determination of whether appropriate data is present may be conducted at a later time (e.g., at preset intervals, such as at night or other times when the display system may not be used by the user, and/or in response to a particular input from the user to perform one or more analyses). Preferably, the collection of the external and user data is continuous while the user is wearing the display system, while the analysis and/or determination of whether appropriate data is present is performed intermittently, or sporadically, e.g., in accordance with a preset schedule and/or an input by the user or other party. The collected data, e.g., external data and user data, represent a plurality of sets of data that may be used for multiple analyses, with one set of data appropriate for one of the analyses and another set of data appropriate for other analyses. Moreover, the availability of the raw external and user data facilitates the later development of analyses that may use combinations of data not readily utilized in traditional analyses. In some embodiments, the contemporaneous acquisition of external and user data allows multiple analyses to be performed to determine the state of the user at a given point in time. Advantageously, these analyses, performed by evaluating data derived from the same point in time, may help to validate conclusions provided by each individual analysis.”); 
determining the mental health state of the user based on the cross-validated plurality of physical values (Samec, para. 127, “the user analyses comprise a diagnostic health analysis.”  Para. 364, “Based on detected behavior responses 622, the systems 600, 2010 (FIGS. 12, 10) may determine one or more neurological conditions associated with the detected response. For example, detected signs of depression may be determined to indicate motor disorders such as Parkinson's disease, memory disorders such as Creutzfeldt-Jakob disease, Lewy body dementia, frontotemporal dementia, and/or vascular dementia; behavioral disorders such as post-traumatic stress disorder; developmental disorders such as bipolar affective disorder or Down's syndrome; and/or injuries such as brain tumor and/or traumatic brain injury. Detected signs of apathy may be determined to indicate memory disorders such as Creutzfeldt-Jakob disease and/or frontotemporal dementia; learning disorders such as non-verbal learning disabilities; behavioral disorders such as depression; developmental disorders such as bipolar affective disorder, Down's syndrome, and/or schizophrenia; and/or injuries such as hydrocephalus. Detected signs of fatigue may be determined to indicate nervous system disorders such as multiple sclerosis, neuromyelitis optica, and/or transverse myelitis; motor disorders such as motor neuron disease, amyotrophic lateral sclerosis, and/or Kennedy's disease; behavioral disorders such as depression or stress; and/or injuries such as brain tumor and/or traumatic brain injury.”); and 
outputting a diagnosis of the user based on the mental health state of the user (Samec, para. 349, “Following analysis of the data from the database 632, a diagnosis and/or treatment progression decision 644 may be generated and delivered to the user 602. For example, a diagnosis or treatment progression decision 644 may include a determination that the user 602 has an identified disease or other medical condition, a determination that the user 602 does not have a particular disease or other medical condition, a determination that a medical treatment process should be initiated, a determination that a medical treatment process should be modified based on the response of the user 602 to a previous treatment 606, a determination that a medical treatment process should be terminated, or any other conclusion based on the analysis of data in the database 632. In some embodiments, these various determinations may relate to correlating collected data and/or taking actions based on a correlation, as discussed herein regarding blocks 160 and 170 respectively (FIG. 11). In some embodiments, the diagnosis and/or treatment progression decision 644 may be delivered to any one or combination of the user 602 (e.g., via a notification displayed by the display system 2010), and a physician or other healthcare provider of the user 602, so as to enable an appropriate response to the diagnosis and/or treatment progression determination 644 such as implementation of a new or modified treatment.”).

Regarding claims 4 and 14, Samec teaches the method according to claim 1 and the non-transitory computer-readable medium according to claim 11, wherein the plurality of physical values are measured by an image sensor (Samec, para. 17, “the display system may further comprise an environmental sensor to detect light in the surrounding environment, such as an imaging device.” Para. 48, “the display system comprises a plurality of the sensors.”  Para. 130, “the sensor is an imaging device configured to image the user.”  Para. 307, “cameras 24 may further be configured to image the retinas of the respective eyes, such as for diagnostic purposes and/or for orientation tracking based on the location of retinal features, such as the fovea or features of the fundus. Iris and retina imaging or scanning may be performed for secure identification of users for, e.g., correctly associating user data with a particular user and/or to present private information to the appropriate user. In some embodiments, in addition to or as an alternative to the cameras 24, one or more cameras 28 may be configured to detect and/or monitor various other aspects of the status of a user. For example, one or more cameras 28 may be inward-facing and configured to monitor the shape, position, and/or movement of features other than the eyes of the user, e.g., one or more facial features (e.g., facial expression, voluntary movement, involuntary tics), or other features such as skin pallor as a sign of fatigue or sickness. In another example, one or more cameras 28 may be downward-facing and configured to monitor the position and/or movement of the arms, hands, legs, feet, and/or torso of a user. Downward-facing cameras and/or inertial measurement units may be able to detect body posture or body language, may be able to detect whether a user is sitting, standing, lying down, or in another position, and/or may be able to monitor a user's gait while the user walking or running so as to detect speed, gait abnormalities, or other information. In a further example, the display system may be configured to analyze images of the user's skin captured by the downward-facing cameras and perform an image analysis of the images to determine various conditions apparent from visual observations of the skin. For example, the images may be amplified (e.g., magnified and/or the intensities of particular colors may be increased) to allow visualization of blood flow. Such a visualization may be provided to the user as augmented reality content, or may be provided to a third party or other entity. As another example, the downward-facing camera may monitor dryness or wetness of the skin by, e.g., making determinations regarding the optical reflectivity of the skin, with higher reflectivity correlated with increased wetness. In some aspects, downward, inward, and/or outward-facing cameras described herein may be adjustable by a user and/or electronically by the system 22. For example, the outward facing camera may be configured to point forwards, to track the line of sight of the user, and may also be configured to rotate to, e.g., capture images orthogonal to the line of sight of the user.”).  

Regarding claims 5 and 15, Samec teaches the method according to claim 1 and the non-transitory computer-readable medium according to claim 11, wherein the method includes determining whether the user has post-traumatic stress disorder by cross-validating across a valenced icon stimulus timeline plus two or more values associated with measured eye movements and ocular variations including at least one of pupil motility, pupil vergence, and blink reflex (Samec, para. 318, “data from two or more sensors and/or data input sources may be correlated to improve the monitoring, diagnostic, therapeutic, and/or health analysis capabilities of the display system 2010. In some more embodiments, data from user sensors 24, 28, 2030, 32 may be correlated with data from environmental sensors 34, allowing the display system 2010 to monitor the effects of interactions between the user and the real and/or augmented environment. This correlation may be analyzed for a behavioral analysis, diagnostic or monitoring purposes, and/or a health analysis. For example, sensor data such as heart rate, blood pressure, or other user-specific data may be correlated with data from environmental sensors. Such environmental data may include time and/or date, so as to track cycles or trends in such physiological parameters over the course of a day, multiple days, or longer time periods.”  Para. 319, ”combined data points as described above may be observed repeatedly over the course of minutes, hours, days, months, or longer time periods, allowing for a large number of data points to be analyzed, thus increasing the ability of the display system 2010 to identify which user-specific data are actually correlated and/or causally linked with observed environmental factors, and which observed user-specific data are merely coincidental and/or unrelated to observed environmental factors. Data collection over time may also allow for historical analysis, such as to identify changes by comparison to previous data or to identify behavioral trends.”  Para. 366, “Based on the user's detected behavior responses 622, the systems 600, 2010 (FIGS. 12, 10) may determine one or more neurological conditions associated with the detected response, e.g., an anxiety response. For example, general anxiety may be determined to indicate motor disorders such as Parkinson's disease; memory disorders such as Creutzfeldt-Jakob disease; developmental disorders such as Down's syndrome; injuries such as traumatic brain injury; and/or behavioral disorders such as eating disorders, anorexia, bulimia nervosa, obsessive-compulsive disorder, and/or posttraumatic stress disorder.”).

Regarding claims 6 and 16, Samec teaches the method according to claim 1 and the non-transitory computer-readable medium according to claim 11, wherein the method includes determining whether the user has a brain injury by detecting at least one of a pattern of eye movements and a heart rate of the user (Samec, para. 224, “user data, or user-specific data, is collected, e.g., from sensors of the display system. User-specific data may include physiological data (e.g., heart rate, blood pressure, brain waves, etc.) and/or behavioral data (e.g., body position, limb movement, facial expression, eye movements, etc.).”  Para. 364, “Based on detected behavior responses 622, the systems 600, 2010 (FIGS. 12, 10) may determine one or more neurological conditions associated with the detected response. For example, detected signs of depression may be determined to indicate motor disorders such as Parkinson's disease, memory disorders such as Creutzfeldt-Jakob disease, Lewy body dementia, frontotemporal dementia, and/or vascular dementia; behavioral disorders such as post-traumatic stress disorder; developmental disorders such as bipolar affective disorder or Down's syndrome; and/or injuries such as brain tumor and/or traumatic brain injury. Detected signs of apathy may be determined to indicate memory disorders such as Creutzfeldt-Jakob disease and/or frontotemporal dementia; learning disorders such as non-verbal learning disabilities; behavioral disorders such as depression; developmental disorders such as bipolar affective disorder, Down's syndrome, and/or schizophrenia; and/or injuries such as hydrocephalus. Detected signs of fatigue may be determined to indicate nervous system disorders such as multiple sclerosis, neuromyelitis optica, and/or transverse myelitis; motor disorders such as motor neuron disease, amyotrophic lateral sclerosis, and/or Kennedy's disease; behavioral disorders such as depression or stress; and/or injuries such as brain tumor and/or traumatic brain injury.”  Para. 368, “Based on detected behavior responses such as manic responses, the systems 600, 2010 (FIGS. 12, 10) may determine one or more neurological conditions associated with the detected manic response. For example, detected signs of extreme reactions may be interpreted by the systems 600, 201 Oto indicate personality disorders such as borderline personality disorder. Detected signs of emotional !ability (e.g., inappropriate involuntary laughing and/or crying) may be interpreted to indicate motor disorders such as progressive bulbar palsy or pseudobulbar palsy; memory disorders such as progressive supranuclear palsy: and/or injuries such as traumatic brain injury. Detected signs of psychosis may indicate memory disorders such as Creutzfeldt-Jakob disease and/or developmental disorders such as schizophrenia. Detected signs of mood swings may indicate memory disorders such as Creutzfeldt-Jakob disease; injuries such as migraines; and/or developmental disorders such as attention deficit hyperactivity disorder or bipolar affective disorder. Detected impulsive behavior may indicate memory disorders such as progressive supranuclear palsy; behavioral disorders such as borderline personality disorder; injuries such as traumatic brain injury; and/or developmental disorders such as attention deficit hyperactivity disorder, bipolar affective disorder, and/or fetal alcohol spectrum disorders. Detected hyperactivity may indicate developmental disorders such as attention deficit hyperactivity disorder.”).

Regarding claims 7 and 17, Samec teaches the method according to claim 1 and the non-transitory computer-readable medium according to claim 11, wherein the method includes determining whether the user has autism spectrum disorder by detecting changes or marked discontinuities in at least one of eye movement over time, ocular behavior over time, and heart rate of the user (Samec, para. 224, “user data, or user-specific data, is collected, e.g., from sensors of the display system. User-specific data may include physiological data (e.g., heart rate, blood pressure, brain waves, etc.) and/or behavioral data (e.g., body position, limb movement, facial expression, eye movements, etc.).”  Para. 319, “combined data points as described above may be observed repeatedly over the course of minutes, hours, days, months, or longer time periods, allowing for a large number of data points to be analyzed, thus increasing the ability of the display system 2010 to identify which user-specific data are actually correlated and/or causally linked with observed environmental factors, and which observed user-specific data are merely coincidental and/or unrelated to observed environmental factors. Data collection over time may also allow for historical analysis, such as to identify changes by comparison to previous data or to identify behavioral trends.”  Para. 354, “Based on diagnostic testing and/or monitoring of physiological responses 620 associated with the trigeminal nerve over a short or extended time period, the system 600 may determine that the user has one or more neurological conditions associated with the detected response. The determination may be carried out locally or remotely, and in some aspects may include referring to, querying, or otherwise interacting with a database or other repository of medical information. For example, as noted above, the system 600 (FIG. 12) or the system 2010 (FIG. 10) may be configured to interpret asymmetries between the corneal reflexes of the eyes of the user as being indicative of a lesion in the brainstem between CN V and CN VII. As another example, the system 600 (FIG. 12) or the system 2010 (FIG. 10) may be configured to determine that extinction in the presence of intact primary sensation may indicate a lesion in the right parietal lobe. In some embodiments, extinction may be determined to be present based upon the systems 600, 2010 (FIGS. 12, 10) observing user responses to a stimulus in isolation, coupled with a lack of response to the same stimulus in combination with another stimulus. In another example, staring spells indicated by a low blink rate over a period of time may indicate nervous system disorders such as epilepsy, and/or memory disorders such as Lewy body dementia or progressive supranuclear palsy. Observations that the user stares at stimuli such as spinning objects or lights may indicate developmental disorders such as autism spectrum disorders. Repetitive eye blinking may indicate nervous system disorders such as epilepsy, and/or motor disorders such as dystonia or Tourette syndrome. Repeated eyelid twitching may indicate behavioral disorders such as stress-related conditions. Blepharospasm, or involuntary eyelid closure, may indicate motor disorders such as dystonia. Detected difficulties in chewing may indicate motor disorders such as amyotrophic lateral sclerosis and/or memory disorders such as frontotemporal dementia.”  Para. 366, “Detected repetitive behavior patterns may indicate memory disorders such as frontotemporal dementia; behavioral disorders such as obsessive-compulsive disorder: and/or developmental disorders such as autism spectrum disorders.”).

Regarding claims 8 and 18, Samec teaches the method according to claim 6 and the non-transitory computer-readable medium according to claim 17, wherein detecting changes or marked discontinuities in at least one of eye movement and ocular behavior over time of the user includes at least one of impaired sustained attention on the pictorial stimuli, attention deficit, a saccadic reaction time to a disappearing object in the pictorial stimuli, and an abnormality in following a moving object in the pictorial stimuli (Samec, para. 183, “the display system is configured to transmit the environmental or user-specific data when abnormal environmental or user-specific data are detected.”  Para. 224, “user data, or user-specific data, is collected, e.g., from sensors of the display system. User-specific data may include physiological data (e.g., heart rate, blood pressure, brain waves, etc.) and/or behavioral data (e.g., body position. Limb movement, facial expression, eye movements, etc.).”  Para. 319, “combined data points as described above may be observed repeatedly over the course of minutes, hours, days, months, or longer time periods, allowing for a large number of data points to be analyzed, thus increasing the ability of the display system 2010 to identify which user-specific data are actually correlated and/or causally linked with observed environmental factors, and which observed user-specific data are merely coincidental and/or unrelated to observed environmental factors. Data collection over time may also allow for historical analysis, such as to identify changes by comparison to previous data or to identify behavioral trends.”  Para. 326, “the display system 2010 may be configured to provide feedback and/or intervention modification to a user. As used herein, biofeedback may include modification of any type of content and/or stimulus delivered to a user of a display system 2010 based on data from user sensors (e.g., cameras 24 and 28, internal sensors 2030, motion sensors 32) and/or environmental sensors 34. Biofeedback may be triggered by particular raw data received at any camera or sensor, or by the results of further analysis of such data (e.g., an abnormal trend in a physiological parameter, an object detected based on images from an outward-facing camera, a medical diagnosis based on user-specific data, erratic, accelerated, repetitious or otherwise unusual actions, or a behavior determined by user sensors that may be correlated to an environmental factor). Biofeedback may be provided in real time or near-real time. or may be provided later based on previously recorded and analyzed data. Some biofeedback may be delivered so as to make the user aware of the biofeedback (e.g., instructions provided visually or by sound communication, images that show the user's physiological data, e.g., heart rate or blood pressure) or may be delivered without the awareness of the user (e.g., adjusting a brightness of an image or altering a treatment plan).” Para. 368, “Detected signs of mood swings may indicate memory disorders such as Creutzfeldt-Jakob disease; injuries such as migraines; and/or developmental disorders such as attention deficit hyperactivity disorder or bipolar affective disorder. Detected impulsive behavior may indicate memory disorders such as progressive supranuclear palsy; behavioral disorders such as borderline personality disorder; injuries such as traumatic brain injury; and/or developmental disorders such as attention deficit hyperactivity disorder, bipolar affective disorder, and/or fetal alcohol spectrum disorders. Detected hyperactivity may indicate developmental disorders such as attention deficit hyperactivity disorder.”).

Regarding claims 9 and 19, Samec teaches the method according to claim 1 and the non-transitory computer-readable medium according to claim 11, wherein the method includes determining whether the user has attention-deficit hyperactivity disorder by detecting changes or marked discontinuities in at least one of eye movement and ocular behavior over time of the user (Samec, para. 224, “user data, or user-specific data, is collected, e.g., from sensors of the display system. User-specific data may include physiological data (e.g., heart rate, blood pressure, brain waves, etc.) and/or behavioral data (e.g., body position, limb movement, facial expression, eye movements, etc.).”  Para. 319, “combined data points as described above may be observed repeatedly over the course of minutes, hours, days, months, or longer time periods, allowing for a large number of data points to be analyzed, thus increasing the ability of the display system 2010 to identify which user-specific data are actually correlated and/or causally linked with observed environmental factors, and which observed user-specific data are merely coincidental and/or unrelated to observed environmental factors. Data collection over time may also allow for historical analysis, such as to identify changes by comparison to previous data or to identify behavioral trends.”  Para. 354, “Based on diagnostic testing and/or monitoring of physiological responses 620 associated with the trigeminal nerve over a short or extended time period, the system 600 may determine that the user has one or more neurological conditions associated with the detected response. The determination may be carried out locally or remotely, and in some aspects may include referring to, querying, or otherwise interacting with a database or other repository of medical information. For example, as noted above, the system 600 (FIG. 12) or the system 2010 (FIG. 10) may be configured to interpret asymmetries between the corneal reflexes of the eyes of the user as being indicative of a lesion in the brainstem between CN V and CN VII. As another example, the system 600 (FIG. 12) or the system 2010 (FIG. 10) may be configured to determine that extinction in the presence of intact primary sensation may indicate a lesion in the right parietal lobe. In some embodiments, extinction may be determined to be present based upon the systems 600, 2010 (FIGS. 12, 10) observing user responses to a stimulus in isolation, coupled with a lack of response to the same stimulus in combination with another stimulus. In another example, staring spells indicated by a low blink rate over a period of time may indicate nervous system disorders such as epilepsy, and/or memory disorders such as Lewy body dementia or progressive supranuclear palsy. Observations that the user stares at stimuli such as spinning objects or lights may indicate developmental disorders such as autism spectrum disorders. Repetitive eye blinking may indicate nervous system disorders such as epilepsy, and/or motor disorders such as dystonia or Tourette syndrome. Repeated eyelid twitching may indicate behavioral disorders such as stress-related conditions. Blepharospasm, or involuntary eyelid closure, may indicate motor disorders such as dystonia. Detected difficulties in chewing may indicate motor disorders such as amyotrophic lateral sclerosis and/or memory disorders such as frontotemporal dementia.”).

Regarding claim 10, Samec teaches the method according to claim 8, wherein detecting changes or marked discontinuities in at least one of eye movement and ocular behavior over time of the user includes at least one of impaired sustained attention on the pictorial stimuli, sustained attention on pleasant scenes in pleasant-neutral pairs in the pictorial stimuli, a rate of micro-saccades around stimulus onset, a saccadic reaction time to a disappearing object in the pictorial stimuli, and pupil vergence (Samec, para. 224, “user data, or user-specific data, is collected, e.g., from sensors of the display system. User-specific data may include physiological data (e.g., heart rate, blood pressure, brain waves, etc.) and/or behavioral data (e.g., body position, limb movement, facial expression, eye movements, etc.).” Para. 240, “With reference now to FIG. 4A, a representation of the accommodation-vergence response of the human visual system is illustrated. The movement of the eyes to fixate on an object causes the eyes to receive light from the object, with the light forming an image on each of the retinas of the eyes. The presence of retinal blur in the image formed on the retina may provide a cue to accommodation, and the relative locations of the image on the retinas may provide a cue to vergence. The cue to accommodation causes accommodation to occur, resulting in the lenses of the eyes each assuming a particular accommodative state that forms a focused image of the object on the retina (e.g., fovea) of the eye. On the other hand, the cue to vergence causes vergence movements (rotation of the eyes) to occur such that the images formed on each retina of each eye are at corresponding retinal points that maintain single binocular vision. In these positions, the eyes may be said to have assumed a particular vergence state. With continued reference to FIG. 4A, accommodation may be understood to be the process by which the eye achieves a particular accommodative state, and vergence may be understood to be the process by which the eye achieves a particular vergence state. As indicated in FIG. 4A, the accommodative and vergence states of the eyes may change if the user fixates on another object. For example, the accommodated state may change if the user fixates on a new object at a different depth on the z-axis.”  Para. 353, “Diagnostic testing of the trigeminal nerve may include evaluation of a blink response, eyelid stimulation, eyelid assessment, and physical stimulation of the eye. For example, a corneal reflex test may be performed by having the cornea of each eye gently touched to induce a physiological response 620 (FIG. 12) such as a blink. Any asymmetry between the corneal reflexes of the two eyes of a user 602 may then be observed using inward facing cameras 24 of the display system 2010 (FIG. 10), and may indicate a lesion in the brainstem between the trigeminal nerve and the facial nerve (the seventh cranial nerve, or CN VII). Monitoring of trigeminal nerve functions may include detecting a blink rate over time, such as to determine eye dryness.”  Para. 319, “combined data points as described above may be observed repeatedly over the course of minutes, hours, days, months, or longer time periods, allowing for a large number of data points to be analyzed, thus increasing the ability of the display system 2010 to identify which user-specific data are actually correlated and/or causally linked with observed environmental factors, and which observed user-specific data are merely coincidental and/or unrelated to observed environmental factors. Data collection over time may also allow for historical analysis, such as to identify changes by comparison to previous data or to identify behavioral trends.” Para. 363, “the systems 600, 2010 (FIGS. 12, 10) may be configured to evaluate mood and/or behavior-related conditions, such as depression, anxiety, and/or mania. Diagnostic testing to detect major depression may involve displaying augmented reality and/or virtual reality content, providing guided imagery and/or audio, performing eye tracking, imaging in reflections of the user. and utilizing a microphone to detect audible responses. For example, the systems 600, 2010 (FIGS. 12, 10) may be configured to determine a user's mood based on the user's tone of voice, facial expressions, and/or body posture. Depression may be detected based on extended monitoring of the user and detecting if the user exhibits a lack of eye gaze, poor personal hygiene, and/or a low activity level. In some embodiments, if the systems 600, 2010 (FIGS. 12, 10) determines that the user suffers from major depression or is provided with this information, systems 600, 2010 (FIGS. 12, 10) may be configured to provide the user therapeutic applications for treating major depression. Such treatments may include an AR device 608 displaying guided content stimulating the interest of a user or presenting to the user images or audio associated with a memory known to be pleasant for the user.”).

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code 103 not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2, 3, 12, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Samec et al. (US 2017/0323485, hereinafter referred to as Samec) as applied to claims 1 and 11, in view of Samec et al. (US 2017/0365101, hereinafter referred to as Samec ‘101).

Regarding claims 2 and 12, Samec teaches the method according to claim 1 and the non-transitory computer-readable medium according to claim 11, wherein the pictorial stimuli is presented while the user is engaged in another activity (Samec, para. 370 and 394).
Samec does not explicitly teach wherein the pictorial stimuli are presented to the user subliminally while the user is engaged in another activity with the user interface.
However, in an analogous art, Samec ‘101 teaches wherein the pictorial stimuli are presented to the user subliminally while the user is engaged in another activity with the user interface (Samec ‘101, para. 522, “(e.g., subliminal messages)… for eliciting reaction motor responses to the first static image.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include subliminal stimulus as taught by Samec ‘101 in the display system of Samec because it “may also be used to identify abnormal responses to stimuli and diagnose disorders (e.g., triggers from Post-Traumatic Stress Disorder (PTSD), Obsessive Compulsive Disorder (OCD), anxiety, phobias, etc.)”  See Samec ‘101 at para. 531.  Thus, it is merely the use of a known technique to improve similar methods and products in the same way.

Regarding claims 3 and 13, Samec teaches the method according to claim 2 and the non-transitory computer-readable medium according to claim 12. 
Samec does not explicitly teach wherein the another activity includes playing an interactive computer game.
However, in an analogous art, Samec ‘101 teaches wherein the another activity includes playing an interactive computer game (Samec ‘101, para. 560, “the interesting content may include an active video game to orient, maintain, control, and/or regulate the attention of the user.”).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to include the interactive computer game as taught by Samec ‘101 in the display system of Samec because it may orient, maintain, control, and/or regulate the attention of the user.”  See Samec ‘101 at para. 560.  Thus, it is merely combining prior art elements according to known methods to yield predictable results.

Response to Arguments
Applicant’s arguments, filed 16 June 2022, with respect to the drawing objection have been fully considered.  The amendments to figures 2 and 3 obviate the objection.  Therefore, this drawing objection has been withdrawn. 

Applicant's remaining arguments filed 16 June 2022 have been fully considered but they are not persuasive. 

Regarding Applicant’s arguments against the denial of the benefit of priority to the prior filed provisional application, Applicant asserts that the disclosure of the provisional application provides adequate support and enablement for the instant claims.  Here, Applicant asserts that para. 12, 18, and 22-29 of the provisional application fully support the steps of the method of claim 1.
Examiner respectfully disagrees.  As identified in the denial of benefit of priority, merely reciting that a “proprietary algorithm” and other non-descript algorithms are used is insufficient.  In particular, Applicant is reminded that one cannot receive a patent for a trade secret (i.e., an undisclosed proprietary algorithm).  Furthermore, Applicant’s citation from para. 18 of the specification is a prime example of inadequate disclosure.  Merely reciting that “ the present invention’s metrics are taken from a robust literature and research on defensive reactivity rather than being drawn from a so-called ‘biometric template of a person’” is merely a conclusory statement made without substantive support.    

Regarding Applicant’s arguments against the specification objections, Applicant asserts that the specification has been amended to overcome the objections.  
Examiner respectfully disagrees.  Applicant is directed to the objections above, which have been updated to address the amendments.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 112(a), Applicant asserts that para. 14-22 and 30-40 of the specification support the claims.  
Examiner respectfully disagrees.  Para. 14-22 merely defer to a “proprietary Artificial Intelligence (AI) algorithm” that Applicant calls “Synapstory” to perform steps in results-based language.  Applicant is reminded that a patent may not be granted for a trade secret (i.e., an undisclosed proprietary algorithm).  With particular respect to computer-implemented functions, MPEP 2161.01(I) mandates that the algorithm must be disclosed.  The disclosure fails this requirement.  Similarly, para. 30-40 also merely disclose functionality in results-based language.  In particular, much of these paragraphs identified by Applicant are also explicitly identified in the 112(a) rejections as insufficient.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 101, Applicant asserts that the claims incorporate the abstract idea into a practical application.  Here, Applicant asserts that the present invention requires a user interface and interaction between the user and the user interface.  Applicant also asserts that the claim 1 has been amended to further define the user interface to identify that the abstract idea is implemented with a particular machine.
Examiner respectfully disagrees.  First, the claims are silent regarding “requiring interaction between the user and the user interface” to implement the claimed invention.  The claims merely recite the user interface, and its newly included touchscreen and plurality of cameras, to be passively used and is not an active element in the claimed process.  This, and the generic disclosure provided by the figures and the specification as identified in the rejection, evidences that the element is not necessarily tied to performing any of the steps of the claimed method as well as further identifying that the system is not comprised of a particular machine.  In particular, the component is merely an attempt to link the abstract idea to a particular technological environment, but does not result in an improvement to the technology or computer functions employed.
Applicant also asserts that the activities identified in the Office Action are not arbitrary interactions between people, e.g., social activities, or merely collected information.
Examiner respectfully disagrees.  This is merely a conclusory statement made without substantive support, and is not persuasive.  In contrast, as identified in the rejection, the claimed process of determining a mental state amounts to the abstract idea grouping of a certain method of organizing human activity because it is managing personal behavior or interactions between people (including social activities, teaching, and following rules or instructions) by merely collecting information, analyzing the information, and outputting the results of the collection and analysis.  (Bolded for emphasis).  Furthermore, this collecting, analyzing, and outputting of results also amounts to the abstract idea grouping of mental processes because the claims, under their broadest reasonable interpretation, cover performance of the limitations in the mind with the aid of a pen and paper but for recitation of generic computer components.
Applicant follows with asserting that these activities are not mathematical calculations, but instead direct data from the subject’s physiological reactions as read by standard best practices machinery used in the field to diagnose and measure these physiological states.
Examiner respectfully disagrees.  This is merely a conclusory statement made without substantive support, and is not persuasive.  In contrast, the rejection has been updated to more clearly explain that the disclosure explicitly identifies that the measuring and determining steps are performed by various functionally-labeled algorithms and a proprietary algorithm.
Applicant then asserts that the claims are directed to significantly more than the abstract idea because they provide an improvement to existing technology.  Here, Applicant asserts that the present invention removes sources of subjective assessment and assessor bias, and assessment-based social stigma by employing biometric data elicited by stimuli from valenced pictorial icons within tablet-based games as compared to conventional techniques in which subject face-to-face assessment and assessor bias are entrenched problems in performing reliable mental health diagnoses.
Examiner respectfully disagrees.  This is merely a conclusory statement made without substantive support, and is not persuasive.  In contrast, at least the generic disclosure provided by the figures and the specification, as identified in the rejection, evidences that the element is not necessarily tied to performing any of the steps of the claimed method as well as further identifying that the system is not comprised of a particular machine.  In particular, the components are merely an attempt to link the abstract idea to a particular technological environment, but do not result in an improvement to the technology or computer functions employed.

Regarding Applicant’s arguments against the rejections of the claims under 35 USC 102 and 103, Applicant asserts that the amended claims overcome the cited prior art.
Examiner respectfully disagrees.  Applicant is directed to the rejections above which have been updated to address the amendments to the claims.
Applicant also asserts that the instant claims detect a subject’s defensive reactivity to distinguish the claimed invention from Samec.
Examiner respectfully disagrees.  One, the claims are silent regarding detecting a subject’s defensive reactivity.  And two, the rejections have been updated to address the amendments to the claims.
The rejections stand.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LANE whose telephone number is (303)297-4311. The examiner can normally be reached Monday - Friday 8:00 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/D.E.L/            Examiner, Art Unit 3715        

/JAMES B HULL/            Primary Examiner, Art Unit 3715